The petition alleges that the plaintiff was employed by theTangipahoa Parish School Board on May 18th, or a few days prior thereto, as the principal of the Ward Line School for the session of 1938-9, as is shown by the annexed notification sent to him by the Superintendent, Pittman. He does not allege that he was employed by the Superintendent, nor does he allege that the notification which the Superintendent sent him was his contract of employment. In fact, he does not allege whether his contract of employment by the school board was in writing or verbal. He does allege that he taught this school and was paid the salary by the school board from July until October, 1938, and it is not to be presumed that the school board paid him his salary for three months of the scholastic session without a proper contract. Moreover, the petition alleges that plaintiff was informed by the school board on September 2, 1938, during the time he was teaching said school, that, according to the schedule adopted by the school board on Monday, August 29th, his monthly salary would be $125.
Accepting these allegations as true for the purpose of the exception, the petition does allege that his employment was by the school board. Whether or not he had a legal written contract with the school board is a matter of defense. The school board, a few days prior to the date of the letter of the Superintendent of May 18th, could have, by proper resolution, authorized the employment of plaintiff as principal of this school with a salary to be fixed in its regular schedule as was done at its meeting on August 29th. It may well be that the Superintendent was authorized to enter into a written contract with plaintiff for this school as required by Section 49 of Act 100 of 1922.
As plaintiff taught at this school for three months as its principal and was paid therefor by the school board, it is not to be presumed that the school board did not authorize this school to be opened, fix the session thereof, and select the teachers therefor as the board is required to do under Section 20 of Act100 of 1922. If the school board did not do its duty in this respect, that is a matter of defense to be shown by proper proof.
I agree with the majority opinion that if the plaintiff is relying on the letter containing the offer as principal of this school and plaintiff's acceptance thereof as his contract with the school board, then clearly he has no valid written contract with the school board, but only a contract, if it can be called a contract, with the Superintendent which is not sufficient to bind the school board. Opinions of the Attorney General 1936-1938 p. 773; Brown v. St. Bernard Parish School Board, 14 La.App. 460,131 So. 760; Lanier v. Catahoula Parish School Board, La.App.,154 So. 469.
An exception of no cause of action should not be sustained where the petition is defective because of an insufficiency of allegations where such allegations can be supplied. An exception of no cause of action is separate and distinct from an exception of vagueness or insufficiency of allegations; where the exception of no cause of action is sustained, the suit is dismissed, while the sustaining of an exception of vagueness will result in an order to the plaintiff to make his allegations more complete. Goldsmith v. Virgin, 122 La. 831, 48 So. 279.
In my opinion, if plaintiff has failed to sufficiently allege a written contract with the school board, he can be required to make his allegations more specific on that point by proper exception and prayer for oyer of his contract, if he can produce a written contract. He may not be able to allege and produce such a contract, but I do not think his demands should be dismissed on an exception of no cause of action.
  I therefore respectfully dissent. *Page 180